Citation Nr: 1210984	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-31 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of anterior cruciate ligament (ACL) repair of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Army from October 1988 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part granted service connection for right shoulder and left knee disabilities, each rated 10 percent disabling, and a residuals of a right thumb fracture, rated 0 percent disabling.  The decision was issued under the Benefits Delivery at Discharge (BDD) program; jurisdiction over the Veteran's claim was then transferred to the Cleveland, Ohio, RO based on his residency.

The Veteran testified at a March 2010 hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file.

In May 2010, the Board remanded the claims to the RO, via the Appeals Management in Washington, DC, for further development and readjudication.  In a February 2012 rating decision, VA awarded an increased 20 percent evaluation for the right shoulder disability, effective from November 7, 2011, and an increased 10 percent evaluation for the right thumb disability, effective from November 1, 2008.  In correspondence that same month, the Veteran stated that he was satisfied with both rating actions.  The awards therefore represent a full grant of the benefits sought on appeal with regard to those issues, and no further question remains before the Board.

The Veteran has continued to express his disagreement with the currently assigned 10 percent evaluation for residuals of ACL repair of the left knee, and that matter remains on appeal.

FINDING OF FACT

The left knee disability is manifested by objectively measured limitation of flexion to 90 degrees, with pain; extension is full, and the joint is fully stable.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for residuals of ACL repair of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261, 5262 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for the left knee.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were afforded the Veteran in May 2008, June 2010, and November 2011.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The May 2008 BDD examination was not adequate, as the examiner failed to clearly address and identify factors impacting the actual functional capacity of the knee, or indicate the performance or results of repetitive motion testing.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran also complained of inconsistencies between his complaints and the examiner's report.

The Veteran again complained that the June 2010 VA examiner had not correctly recorded his complaints, and had rendered an inaccurate report.  The Veteran was therefore afforded a new examination, with a new examiner, in November 2011.  In fact, both the June 2010 and November 2011 examiners reviewed the claims file and made all necessary findings; the examinations are adequate for rating purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Evidence

Service treatment records reveal that the Veteran underwent left knee ACL repair in December 2001.  He reported at the time that he had longstanding bilateral knee complaints, for about eight or nine years.  He particularly complained of instability in the left knee; it would give way when he ran.  He reported a diagnosis involving laxity of the knee.  In February 2002, six weeks after surgery, the Veteran was "doing extremely well."  He had no limp, with full flexion, nearly complete extension, no swelling, and excellent stability.  Although a brace was prescribed and recommended, the surgeon noted that he did not think the Veteran would use it. "He probably feels invincible."

By June 2002, however, the Veteran was again complaining of swelling with running.  No laxity was evident.  In December 2002, he reported a three year history of knee problems, with two or three bad sprains and repeated popping out of place.  His December 2001 surgery had initially provided some relief, but symptoms had returned.  Crepitus and patellar grinding were noted.  Lateral movement caused mild locking.  Chondromalacia patellae was diagnosed.  In January 2003, the Veteran reported his knees were unstable, and stated that he had more problems running than ever.  There was lateral tracking of the left patella, and decreased muscle tone on the left.  The Veteran was placed on a permanent profile.

He was seen in Germany by a private doctor in April 2004; the Veteran has supplied a copy of a translated report.  An MRI of the left knee showed arthrosis and effusion.  The ACL was intact after surgery, with expected post-operative changes.  The knee was otherwise normal.

Subsequent service treatment records show complaints focused on other joint problems, not the left knee.  The Veteran made no reports of ongoing knee problems; for example, when treated for a broken right thumb in November 2005, he had been playing flag football.  No complaints related to the knee were reported, currently or by history.  Although the examination was concerned mainly with the right hand, the musculoskeletal system was reviewed in its entirety. 

VA treatment records through May 2010 have been associated with the claims file.  These reveal that the Veteran was seen at VA facilities while on active duty; in 2002, he complained of pain on use of his left knee, since his surgery.  Walking up stairs was a particular problem.  

At the March 2008 examination for retirement, a normal clinical evaluation was reported for the lower extremities, and his physical profile (PULHES) was all 1's.  However, the examiner, in summarizing defects and diagnoses, reported "DJD knees, back;" DJD is degenerative joint disease, or arthritis.  Subjectively, the Veteran reported a history of swollen and painful joints, knee problems, and arthritis.  He stated that his right knee gave out, but made no such report regarding the left.  He used a brace for sports.

A BDD examination was conducted in May 2008, prior to the Veteran's discharge; he was required to produce a copy of his service treatment records to the examiner.  The Veteran reported that following his knee surgery, he regained stability of the joint, but continued to experience minor pain.  He had no pain on examination, likely related to his lack of current activity.  He stated that he had significantly reduced his physical activity, and no longer participated in some of the more active sports he formerly enjoyed.  On physical examination, the Veteran did not limp.  Surgical scars were well healed, and there was no redness, tenderness, or swelling of the left knee.  There was a slight decrease in the measured range of motion of the left knee.  Extension was full to 0 degrees, but flexion was reduced by 5 degrees to 135.  The examiner also noted that motion in flexion with unspecified DeLuca factors was to 134 degrees.  The knee was stable in all planes, and no meniscal impairment was shown.  X-rays showed post-surgical screws.

A VA examination was conducted in June 2010; the claims file was reviewed in conjunction with the examination.  Per the examiner, the Veteran reported that he had injured his left knee when it gave out while he was lifting heavy weight.  He continued to have instability of the knee and used pain medications and physical therapy, but eventually had surgery in 2004 to repair the ACL.  He last saw a doctor for the left knee in 2006.  The knee still gave out occasionally and would swell.  The examiner reported there was no adverse impact on activities of daily living, and no limitation to standing and walking.  Measured range of motion was from 0 degrees extension to 135 degrees flexion.  Motion was painless.  Repeated movement (3 times) did not cause additional limitation of motion, due to pain, weakness, fatigue, lack of endurance, or incoordination.  No ankylosis was present.  There was no instability of the joint or evidence of uneven weight bearing.  An associated May 2010 MRI showed the reconstructed ACL and mild patellofemoral chondromalacia.

At a November 2011 VA examination, the examiner reviewed the claims file.  The Veteran reported the onset of left knee pain, swelling, and giving way since the early 1990's.  Symptoms worsened, and he underwent ACL repair in 2001.  He reported a history of flare-ups almost weekly, lasting two to three days apiece.  At those times, standing and walking were limited, and he had difficulty with stairs.  He complained of some numbness along the lateral and anterior lower leg since surgery.  Range of motion was to 90 degrees, limited by pain.  Extension was not impaired.  The measured range did not change with repetitive motion testing, but the examiner stated that pain on movement and swelling caused additional functional impairment.  There was tenderness of the left knee, and crepitus.  Muscle strength and stability of the knee were normal.  There was no evidence or history of recurrent subluxation or dislocation.  The meniscus was undamaged.  Surgical scars were well healed.  There was no radiographic evidence of arthritis.  While the Veteran could perform his work duties, he had difficulty walking, standing, and going up and down steps.  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

When evaluating disabilities of the joints, the Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  The knees and ankles are each considered a major joint.  38 C.F.R. § 4.45(f). 

Numerous Diagnostic Codes may potentially be applied for disabilities of the knee. All have been considered.  There is no ankylosis to permit evaluation under Code 5256, nor is there any competent evidence of recurrent subluxation or instability under Code 5257.  The Veteran reports a sensation of "giving way," but objective testing shows the knees to be stable.  No meniscal involvement is shown with respect to either knee, and so Codes 5258 and 5259 are not for application.  Code 5262, for impairment of the tibia and fibula, is inapplicable in the absence of any fracture or damage to the bones of the leg, and there is no showing of hyperextension of the knee warranting evaluation under Code 5263 for genu recurvatum.  There is no showing of any limitation of motion in extension under Code 5261, even upon consideration of the degree of actual functional impairment due to DeLuca factors.  Finally, repeated radiographic studies, including x-rays and MRIs, have failed to demonstrate any degenerative or traumatic arthritic changes; evaluation under Codes 5003 or 5010 require such evidence.  In any case, the arthritis Codes do not provide for a Schedular evaluation in excess of the currently assigned 10 percent.  38 C.F.R. § 4.71a.

The evidence of record does establish some limitation of motion in flexion, however, which is evaluated under Code 5260.  Compensable evaluations from 10 percent to 30 percent are assigned for motion limited at various points to 45 degrees or less.  Limitation to 60 degrees is noncompensable.  A 10 percent evaluation is warranted for limitation to 45 degrees, and a 20 percent evaluation is assigned when flexion is limited to 30 degrees.  Limitation to 15 degrees merits a maximum 30 percent Schedular evaluation.  38 C.F.R. § 4.71a, Code 5260.  At worst, flexion on the left is limited to 90 degrees, even upon consideration of additional functional impairment due to pain, weakness, fatigue, lack of endurance, or incoordination.  It appears VA has, in assigning the current 10 percent evaluation, heavily weighed the Veteran's competent subjective reports of functional impairment on flare-ups, as the actually measured limitation is not compensable.  However, the overall disability picture, with full joint stability, minor limitation of motion, and pain which causes no measurable increase in limitation of motion, does not warrant assignment of a higher Schedular evaluation.  The functional impairment described is simply not the equivalent of limitation to 30 degrees or less in flexion.

Assignment of an extraschedular evaluation for the left knee has also been considered.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  The Schedule provides higher evaluations than currently assigned for additional manifestations of disability which are not currently present.  The criteria which are applied reflect the Veteran's complaints.  The Schedule is therefore adequate, and further discussion is not required.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An initial evaluation in excess of 10 percent for residuals of ACL repair of the left knee is not warranted.


ORDER

An initial evaluation in excess of 10 percent for residuals of ACL repair of the left knee is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


